SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant X Check the appropriate box: Preliminary Proxy Statement Confidential, For Use of the Commission Only X Definitive Proxy Statement Definitive Additional Materials Soliciting Material Pursuant to Rule 14a-12 CalAmp Corp. (Exact name of Registrant as specified in its Charter) CalAmp Corp. (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee: X No fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: Fee paid previously with preliminary materials. Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (1) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: CalAmp Corp. 1401 N. Rice Avenue Oxnard, CA 93030 (805) 987-9000 June 17, 2010 Dear Stockholder: You are cordially invited to attend the 2010 Annual Meeting of Stockholders of CalAmp Corp. to be held at the Westlake Village Inn, 31943 Agoura Road, Westlake Village, California 91361, on Thursday, July 29, 2010 at 10:00 a.m. local time. We describe in detail the actions we expect to take at our 2010 Annual Meeting in the attached Notice of Annual Meeting of Stockholders and Proxy Statement. Please use this opportunity to take part in our affairs by voting on the business to come before the 2010 Annual Meeting. Only stockholders of record at the close of business on June 10, 2010 may vote at the 2010 Annual Meeting and any postponements or adjournments of the meeting. All stockholders are cordially invited to attend the Annual Meeting in person. However, to ensure your representation at the Annual Meeting, please vote as soon as possible by completing, signing, dating and returning the enclosed proxy promptly or submit your proxy over the Internet or by telephone. See "How do I vote? (Voting Procedures)" on page 2 of the following Proxy Statement for more details. Returning the paper proxy card or voting electronically does NOT deprive you of your right to attend the meeting and to vote your shares in person for the matters acted upon at the meeting. You may receive an additional copy of our Annual Report on Form 10-K for the year ended February 28, 2010, or a copy of the exhibits to our Annual Report on Form 10-K, without charge by sending a written request to our Corporate Secretary at the address above. Thank you for your ongoing support of CalAmp Corp. We look forward to seeing you at our 2010 Annual Meeting. Sincerely, Richard B. Gold Chief Executive Officer YOUR VOTE IS IMPORTANT Even if you plan to attend the Annual Meeting, please complete, sign, date and return the enclosed proxy promptly or submit your proxy over the Internet or by telephone. If you are a stockholder of record and attend the Annual Meeting in person, you may withdraw your proxy and vote in person. You will find information on submitting your proxy over the Internet or by telephone and information about voting in person at the Annual Meeting in the "Questions and Answers about the 2010 Annual Meeting and Voting" section of the following Proxy Statement beginning on page 2. THANK YOU FOR ACTING PROMPTLY CALAMP CORP. PROXY
